 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe H.C. Nutting Company and Local Union No.415, Industrial,United Brotherhood of Carpentersand Joiners of America,AFL-CIO. Case 9-CA-8729July 17, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn April 4, 1975, Administrative Law JudgeThomas E. Bracken issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations. Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, The H. C. Nutting Compa-ny, Cincinnati, Ohio, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.DECISIONSTATEMENT OF THE CASETHOMAS E.BRACKEN,Administrative Law Judge: Thecharge in this case was filed on August 22, 1974,' by Local415. The complaint was issued on October 31, and amend-ed onJanuary 2, 1975. Thecomplaint allegesthat TheH. C. Nutting Company,the Respondent herein, engagedin unfair labor practices within the meaning of Section8(a)(1) and(3) of the National Labor Relations Act, asamended, herein called the Act. Respondent, by its answer,denied that it engaged in conduct violative of the Act. Pur-suant to notice,the hearing was held before me in Cincin-nati,Ohio, on January 21, 22, and 23, 1975.Upon the entire record, including my careful observa-tion of the demeanor of the witnesses,and after due con-sideration of the briefs filed by the General Counsel andthe Respondent,Imake the following:'All dates in 1974 unless otherwise indicated.FINDINGS OF FACT1.JURISDICTIONThe Respondent, an Ohio corporation, with its office inCincinnati, Ohio, is engaged in the business of testing ma-terials and soils at its location in Cincinnati, and in thesurrounding area of Ohio and Kentucky. During the 12-month period preceding the issuance of the complaint, theRespondent performed services valued in excess of $50,000for customers located outside of the State of Ohio. Duringthe same period, Respondent's gross revenues exceeded$500,000.Based on the foregoing, and as is admitted by the Re-spondent, I find that the Respondent is engaged in com-merce and in operations affecting commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDLocal Union No. 415,Industrial,United Brotherhood ofCarpenters and Joiners of America,AFL-CIO,hereincalled the Union,is a labor organization within the mean-ing of Section2(5) of the Act.Ill.THE UNFAIR LABOR PRACTICESThe management personnel involved in this proceedingareWalter Williamson, manager of the Respondent's steeldepartment; Carl Robert Lennertz, Respondent's chief en-gineer and a vice president; and Gregory Joseph Spieker,Respondent's general manager and secretary. Respondentadmits the above-mentioned personnel are supervisorswithin the meaning of the Act. Respondent's employeeshave never been representedby any labororganization.A. The Issues1.Whether or not, through the conduct of Williamsonin July, August, and September, Respondentengaged inconduct violative of Section 8(a)(1) of the Act.2.Whether or not, through the conduct of Lennertz onor about August 12, Respondent engaged in conduct viola-tive of Section 8(a)(1) of the Act.3.Whether or not Respondent violated Section 8(a)(3)and (1) of the Act by the admitted discharge of ArthurLloyd Denton on August 15.B. Descriptionof theRespondent'sMetal TestingOperations(also calledNDT-nondestructivetesting department)of the Respon-dent.The majoractivities of the steel department are thetaking of x-ray and gammaray films ofmetal welds onconstruction sites and in metal fabrication plants of vari-ous customers.The purposeof the film is to show possibledefects in the welded material.The x-ray andgamma ray films are taken (shot, in theparlance of the trade) by radiographers using a camera.The Respondent employed six radiographers and five219 NLRB No. 75 H. C. NUTTING COMPANY225trainees in the summer of 1974. The Respondent conductstraining programs and tests for employees to advance fromradiographer trainee to a level one radiographer and thento a level two radiographer.The steel department also conducts visual welding in-spections by a magnetic particle test and by a dye pene-trant test. In addition,high tensile bolts on constructionsites are also inspected.The daily routine of the department is activated by tele-phone calls, from customers who have welds to be inspect-ed, made to the department head, Williamson. Williamsontakes their order, and schedules the work, usually for thenext workday. Williamson has assigned the necessary crewto take films or tests, since November 5, 1973, when hebecame the manager of the steel department.Prior to thatdate he had been chief radiographer for 3 years. The usualcrew sent on a job consists of two radiographers.The Respondent has three trucks and a trailer. Eachtruck has a built-in developing darkroom, so that films canbe developed at the jobsite whenever feasible. There is alsoa developing laboratory on the Company's premises for bigjobs.The Respondentcharges its customersby the hour or bythe exposure. If the exposure is too light or too dark in thecustomer's judgment, the Respondent makes good thework and reshoots the films at the Respondent's expense.The Respondent also operates other departments includ-ing roofing and waterproofing departments that are sepa-rate and distinct from the steel department and, as such,not involved in this proceeding.C. TheAlleged 8(a)(1) Violations Prior to Denton'sDischargeliamson said if the Union ever came in the Companywould shutdown."Bragg testified to this same incident and stated that RayBecker,Jim Schwartz,and Denton were also present.Bragg recalledWilliamson stating "that the Companywould go out of business as far as our side if the Unioncame in and that they weren't making any money any-way." Williamson denied anysuch statement.(d)Terry Dakin had been employed by the Company asa full-time employee in January, and received his level oneclassification inMay. Dakin testified that in the middle ofJuly he and trainee Frank E. Lindner drove up to WrightPattersonAir ForceBase atDayton, Ohio, with Wil-liamson, and that Williamson brought up the Union andsaid "the Company didn't need a union in there." And Iasked him why. He said that "the Company lends youmoney when you needed it and all of that." And I said,"That's true, with the Union in there that we don't have towork long hours and work day and night." And he said"that other people had tried to get the Union in there andthat they failed; that Mr. Nutting and Conover would closethe shop down if the Union ever came in."(e) In the first part of August Lindner also made a tripto Wright Patterson Air Force Base with Williamson. Lind-ner testified to almost an identical answer made by Wil-liamson in reply to Lindner's question about a union, "thatthey (Nutting) didn't need a union, and that if they didthey would close the doors or fire the person if they foundout about it."Williamson denied that any such conversation tookplace on either trip to the Air Force Base.2.Lennertz1.Williamson(a) In early July various employees of Nutting were sit-ting in Williamson's office in the morning awaiting theirassignments.Denton testified that "someone brought upthe subject of being knocked off after 40 hours and if theUnioncamein that the Company wouldn't be able to dothis.So Mr. Williamson said that if the Union came inthere the Company would either close our department orshut the whole company down." On directexamination,Williamson denied that he made any such statement.(b)Also in early July, JamesBragg testifiedabout a dis-cussionhe had withWilliamson in his office.Bragg wasnot a regular employee of the steel department,as he was aroofing inspector.However,at various times he was as-signed to the steel department to work in their field. Braggtestified that "the subject of the Union came up. And Iasked Mr. Williamson did he think a union would ever getin.And he said back to me that the nondestructive testingdepartment would go out of business if the Union was tocome in. And he told me I had better watch my step."Williamson denied such conversation.(c)Late in July,a group of radiographers and Braggwere sitting around the shop getting ready to leave at quit-ting time.Denton testified that Williamson stated that theUnion was trying to get Nutting's employees run off theunion job at Christ Hospital, and that "again Mr. Wil-Respondent's chief engineer,Lennertz,knew traineeFrank Lindner socially, through his son Larry, who was apart-time employee at Nutting. Lennertz had first metLindner in his home after his son Larry brought him totheir house after a golf match, and subsequently at thecompany picnic.On August 12 or 13, Lindner called Lennertz on the of-fice phone, said he had a problem with Williamson aboutnot getting a raise,and asked for a meeting so that hecould talk over this problem with Lennertz. Lennertz invit-ed Lindner to come to his office, but Linder replied that hedid not want Williamson to know that he had been talkingto Lennertz,and Lindner suggested that they meet in thestorage room of the soils laboratory. Lennertz met withLindner a few minutes thereafter, and Lindner proceededto discuss the matter of his claimed past-due wage increase,a job offer that he had received from another employer,and what he regarded as an unjust reprimand from Wil-liamson about carrying a newspaper into the plant.Both Lennertz and Lindner's testimony are substantiallythe same in describing the conversation at this meeting upto this point. Thereafter, their testimony is sharply contra-dictory on the question of who first brought up the ques-tion of the Union.Lennertz testified as follows:He [Lindner] then went on to tell me-Well,he first 226DECISIONS OF NATIONALLABOR RELATIONS BOARDasked me if I knew that there was discussion of unionorganization within the steel division of the H. C.Nutting Company.And Itold him that I did not knowthis.He said that this was another matter that con-cerned him relative to his decision as to stay with theNutting Company or not.I asked why.Why does thisconcern you?Imean how does this affect you. And hedidn't explain to me to my satisfaction just what hisreason was he felt that it might affect his employment.Lindner testified that it was Lennertz who first injectedthe Union into their conference,by Lennertz stating, "Oh,by the way,there is some kind of talk going around orrumors going around thatLloydDenton and Terry Dakinare trying to get a union in."During the course of the conversation about union orga-nization,Lennertz testified that Lindner mentioned threenames to him,Denton,Gunter,and a third name that Len-nertz was unable to recall.3. CredibilityDenton's testimony conflicted at numerous points withWilliamson's testimony.I have credited Denton over Wil-liamson,and generally have credited Williamson only asfar as his testimony is corroborated elsewhere in the rec-ord.Williamson was so contradictory and evasive in an-swering questions put to him that I am convinced he wastailoring his testimony to fit the Respondent's case. Anexample of this is found in his relating to the date on whichhe found out about Denton's union activity. (The record isclear that he learned of union activity from Spieker onAugust 13 or 14 at the department heads' meeting.) Ondirect examination he testified that he first knew of unionactivities"a few days before I let Denton go." On cross-examination he changed his testimony,and testified on twooccasions that it was a week or so before Denton's dis-charge.By making the interval a week instead of a fewdays Williamson was obviously trying to increase the spanof time from his knowledge of Denton's union activity tothe date of his discharge of Denton.In another incident Williamson admitted playing twogames of pool with Bragg at the Airport Inn following amorning job.At first,Williamson claimed it only took "afew minutes,"and when pressed on cross-examinationchanged to"fifteen or twenty minutes."Bragg credibly tes-tified it took about an hour.This time was during workinghours,for which Bragg was paid.I have discredited one other witness,Lindner.Lindner'sentire attitude to the Respondent was so hostile as to makehis testimony untrustworthy.As he expressed his positiontoWilliamson, "You put the screws to me plenty of timesand I'm going to put the screws back to you."Denton could not be characterized as a model employee.He was not a well educated or sophisticated person, but hewas on the witness stand a sincere, forthright witness.Bragg and Back were responsive,crediblewitnesses.Also, both men testified against the Respondent while stillin his employ,further supporting their credibility.Witnesses were sequestered at the request of the Respon-dent and remained so during the 3-day hearing.4.Concluding findingsWilliamson's immediate reply to any questions concern-ing a union coming into the Respondent's plant was a hos-tile and automatic threat that,if the Union ever came in,the Company would close the steel department down, orthe Company would shutdown.No words can put moreeconomic fear in the minds of workers,than an employer'sthreat to close down that employee'sdepartment, or toclose the plant down.A recent statement of the EighthCircuit illustrates the mischief done by such threats:A threat to close the plant,when made in the con-text of the union organization of the employees, haslong been recognized as one of the most potent instru-ments of employer interference with the right of em-ployees to organize under the National Labor Rela-tions Act.[Chemvet Laboratories,Inc. v.N.L.R.B., 497F.2d 445(1974).]In the light of the entire record and in the context used itis found that the Respondent interfered with,restrained,and coerced its employees in the exercise of rights guaran-teed by Section 7 of the Act in violation of Section 8(a)(1)of the Act by the following misconduct:1.Williamson's threats early in July to Denton andother employees that if the Union came in the Companywould either close the steel department or shut the wholeCompany down.2.Williamson's threat early in July to Bragg that if theUnion came in the nondestructive testing departmentwould go out of business,and also his statement to Braggthat "I had better watch my step." Bragg was in the roofingdepartment,not the NDT department,so Williamson's ad-monition to Bragg to watch his step clearly was a coercivewarning that reprisals could befall him in the roofing de-partment for any union activity.3.Williamson's threat on or about July 25 to employeesBragg,Denton,and Back that if the Union ever came inthe Company would shut down.4.Williamson's threat sometime in July to Dakin whileboth were riding in an automobile en route to Dayton,Ohio, that Nutting and Conover would close the shopdown if the Union ever came in.It is also found that the Respondent did not interferewith,restrain,or coerce its employees in the exercise ofrights guaranteed by Section 7 of the Act in violation ofSection 8(a)(1) of theAct by thefollowing conduct:1.Williamson'sconversation with Lindner in Augustwhile both were riding in an automobile en route to Day-ton, Ohio,as I have not credited Lindner's testimony andthere is no substantial credible evidence to establish thatthere was interrogation in violation of the Act.2.Lennertz'conversation with Lindner on or about Au-gust 12 about union activities.Lennertz and Lindner bothagreed that Lindner sought out the interview as Lindnerwanted to talk over some personal problems.The conver-sation was in the nature of a father and son conference, nota business relationship,and there was no element of coer-cion. H. C. NUTTING COMPANY227D. Alleged Violationof 8(a)(3) in the Discharge of Denton1.Denton's employmentDenton was first employed by the Respondent in May1972 as a radiographertrainee.He was instructed by Wil-liamson in the duties of a radiographer both at the plantthroughmanuals, and on the job. He passed twotests givenby the Respondent, one of which qualified him to becomea level one radiographer, and the second, a level two radi-ographer. He resigned in October 1973 because of his ob-jections to the Company's overtime policy, and was rehiredthe following week. He again resigned on April 19, and wasrehired April 29, at his former classification as a level tworadiographer. Denton secured his original job and subse-quent rehirings through the recommendation ofWil-liamson, who was his longtime friend and neighbor.Out of the 11 rank-and-file employees of the steel de-partment of the Respondent in the summer, Denton was 1of the 2 highest skilled radiographers, being a level two. Healso was the most experienced of the radiographers, havingworked for the CompanysinceMay 1972, except for ap-proximately 2 weeks. Denton testified that Williamson saidhe was the best radiographer in the NDT department, andthe fastest and best man to put on a job. This testimonywas not contradicted by Williamson. Williamson did admitthat Denton and Rump worked the most overtime becausethey were the most experienced radiographers.Bragg,who was andstill is a roofingdepartment employ-ee of Nutting, but who occasionally was called on by Wil-liamson to perform steel department work, testified credi-bly that Williamson had said to him, "that Lloyd was goodand fast" and said that "he was good quite a few times."This testimony was uncontradicted.Back, a radiographer, who had 1-1/2 years' previous ex-perience at Dayton x-ray, and who had had 2 years ofmedical x-ray training at the University of Cincinnati, tes-tified credibly that, from his observation of Denton, "hewas good. He was safe. He did follow safety procedures.He did try to stress quality." This testimony was uncontra-dicted.Based on the testimony and evidence in this case, Den-ton was in fact a competent radiographer level two.3.Respondent's knowledge of Denton's union activityAs previously noted, on either Monday, August 12, orTuesday, August 13, employee Lindner advised Chief En-gineer Lennertz that three employees including Dentonwere instrumental in bringing the Union into the steel de-partment. Within an hour after talking with Lindner, Len-nertz states that he reported to General Manager Spiekeras follows:As I remember I told him that Lindner told me thatsolicitation cards were being distributed. The purposeto invite employees to indicate their interest in beingrepresented by a union. And I told Mr. Spieker thatLindner told me of three employees in the NDT divi-sionthat had spoken to him, to Frank Lindner on thismatter. And I was trying--4 recalled the names of twoof these three. And those two names that I recalledwere a man namedDentonand a man named Gunter.[Emphasis supplied.]On the morning following the Lennertz-Lindner confer-ence, and Lennertz' report to Spieker, the departmentheads held their regular meeting with General ManagerSpieker. Spieker testified about this meeting as follows:Each morning all department heads meet with me.Williamson came in to discuss the work schedule, anyproblems in the department, whether he had sufficientpersonnel, any problems from the previous days thathave to be worked on. And during this meeting I toldhim that I had heard a rumor that there was unionorganizational activity going on in his department.And I told him that the rumor has it that Gunter andDenton(emphasis supplied) and someone else was in-volved. And Mr. Williamson said that he didn't, hedidn't believe it. And he studied a little bit and he kindof laughed. And he said, "No, sir, I don't believe it."At that point I didn't comment any further.Although Respondent vigorously contends that it had noknowledge of Denton's union activities before his dis-charge, I find on the basis of the above, and the record asa whole, that management of Respondent clearly knewthatDenton was the leader, or one of the leaders, in theunion organizationalmovement prior to Denton's dis-charge.2.Denton's union activitiesIn the latter part of June,Denton contacted the unionoffice,talked to Union Agent Brockman and securedunion authorization cards.He kept these cards in the glovecompartment of his personal truck,which he frequentlyparked opposite the plant of the Respondent.In July Den-ton gave a union card to radiographersTerryDakin andDavid Back,to Roofing Inspector James Bragg; and in themiddle of July, together with radiographer J. Gunter, Den-ton, asked trainee Frank E. Lindner to sign a union card.Denton was the key employee if not the only employee inthe union organization campaign.The campaign was a lowpitched one,done without fanfare and without any hand-bills,bulletins,or insignia being distributed on behalf ofthe Union.4.Denton's dischargeOn August 15, Denton reported for work in the morning,and was told by Williamson to perform a magnetic particleprobe inspection test at the Cincinnati Coliseum on thewelding of two girders.' Denton returned to the plant on orabout 11:15 a.m. Between 12 noon and 1 p.m. Williamsoncalled him into his office and fired him on the spot. Whenasked by Respondent's counsel what he said to Denton,2There wascontradictorytestimony by Denton and Williamson on theworking condition of the magnetic particle probe,on the merits of DC andAC current,and on what instructions Williamson gave Denton There is noneed to resolve this conflict as at no time has the Respondent claimed thatDenton's conduct on August15 played any partin his being discharged thatday. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliamson testified:Denton was down to the Coliseum. And he came in.And it was around I think one o'clock or something inthe afternoon. Anyway when he comes in I told him tomake out his reports, which he did. And I said,"Lloyd, I've gone back over all of this bad work. You'-ve been doing this bad work. And we have decided tolet you go." And I don't [think] he heard me. He didn'tsay nothing the first time. And then I told him, I said,"This -bad work and you're doing it and it has beenpiling up. And we're getting behind." And I said ...And he said, "Well, are they going to lay me off?"And I said, "They're going to fire you ...Denton proceeded to turn in his keys and walked out tothe company parking lot. Williamson met him on the park-ing lot and then suggested to Denton, "Let's go across thestreet and drink a beer." The two proceeded to the AirportInn where four to six rounds of drinks were alternatelybought by each party. Denton testified that the first thingWilliamson asked him was, "who the men were that wereinvolved in the Union activities in his department." Den-ton gave him the name of Rump who he believed "was theman that told the Company about the Union." Dentontestified that thereafterWilliamson "kept asking questionsabout who had signed and all of this, and if the Union wasgoing to be able to get me a job somewhere else . . . and[the Company] had been good to you and you pull a nastystunt like this and that was- about the end of it, of theconversation then."Williamson testified that he had not asked Denton howmany employees had signed up, or who they were. He didadmit, however, that Denton described to him how he keptunion information in the glove compartment of his truckon the street for employees to pick up, and that Dentonsaid, "I didn't do anything on the job. I made sure that Ididn't give them any reason to fire me."5.Denton's alleged unsatisfactory work recordFrom the outset, the basis of the Respondent's reasonfor discharging Denton was asserted to be for the poorquality of his work. On the day of discharge Williamsontold Denton it was for poor work at Stacey's. On August30, Assistant General Manager Spieker answered an inqui-ry from the Board's Region 9 office (G.C. Exh. 5), as to thereasons for Denton's discharge, and cited poor quality ofwork done by Denton on April 8 and 9 at Stacey's, May 13at New Richmond Water Tank, August 1 at Brighton, Au-gust 9 at Stacey, and August 12 at Oberle-Jordre.However, at the hearing, the Respondent submitted asignificantly different list of dates and jobs on which itclaimed Denton had done poor work. Respondent's Exhib-it 11, captioned "MAKE coon4/28/74 through 8/15/74,"sets forth the following dates and jobs which are reviewedbelow in detail.a.New Richmond Water Tank-5/13/74water tank, using A film. When the films were developed,they were defective, as M film had been used. Dakin testi-fied that he had been on the job and had inserted thewrong film in the camera. However, the Respondent pro-duced a handwritten report of wages and expenses, signedby Dakin showing that Dakin worked at a different placefrom the New Richmond Water Tank on May 13, 1974.The Company report showed that Dakin worked there onMay 17, 1974.Basedon the record I do find that the film was spoiledon May 13 and, since Denton was the radiographer incharge, he was at fault. However, the manning of this jobshows that the Respondent rated Dentonas itsnumber oneworking radiographer,as itplaced Denton over Rump, theother level two technician.b.Hughes-Bechtol-6/17/74Respondent's Exhibit11 lists20 lost hours on June 17for work done at Wright Patterson Field, Dayton. Howev-er, the record is extremely abbreviated as to what hap-pened at theHughes-Bechtoljob, and the dateis unascer-tainable from the testimony. The only related testimony byWilliamson was that "Dentonlost somefilms that we hadup there. And that is what some of the losttime is."C. Hughes-Bechtol-7/9/74Respondent's Exhibit11 lists 8lost hours on July 9. Notestimony was offered by the Respondent as to what wentwrongat Hughes-Bechtol other than the claim of lost filmset forth under the June 17 listing above.However,Williamson admitted that other employeeshad problems with this customer. When asked how manyother employees had problems with Hughes-Bechtol, Wil-liamson admitted that, "David Back had problems. AllenSellershad problems."In fact, Respondent's Exhibit11 lists40 lost hours byBackat Hughes-Bechtol in July, and 27 hours lost by Sell-ers at thesamecompany. I do not find sufficient evidenceto hold Denton liable for the claimed lost hours on June 17and July 9.3d. Brighton Corporation-811174The Brighton Corporation was a fabricator of thick steelheads for water tanks. It had its own radiographer anddarkroom and used the Respondent for its overload work.Denton had shot work there before, including March 29,April 3 and 16, and May 3 and 11.On August 1, Williamson assigned Denton and Back togo to Brighton to take 4 shots of some thick cylinders, atotal of 16 films. Denton and Back did not complete thejob that day as expected by Williamson.Denton testified that he was developing the film in thedarkroom of the truck and as he turned around he bumpedthe door in the darkroom causing the film to be partiallyexposed.Williamson dispatched Denton, level two radiographer,pepoeeruges-Rump, and level one, Sellers to shoot some welds on achtol fob in the letterSpieker sent to the RegionalOffice on August 30.Sit should be noted that Resondent did not rrtithHhBe- H. C. NUTTING COMPANY229The next morning, August 2, at Denton's telephone re-quest,Williamson sent a company truck to Brighton, andWilliamson also came to the job. Back was developing thefilms in the truck's darkroom, when Williamson entered.Williamson was of the opinion that the films were too dark,but he sent them over to Brighton to see if they wouldaccept them. Brighton refused, because they were too dark,and the Respondent had to reshoot them the next day.The chief radiographer of Brighton, Robert E. Kolbin-sky, testified that he had looked at the films and they weretoo dark. He attributed the darkness to the film being shotfor too long a period of time. Kolbinsky stated that thiswas the only instance he could remember where he rejectedfilm shot by Denton. He estimated that Denton had beenat Brighton's 6 to 10 times that he knew of.Denton wasresponsiblefor this poor work.e.StaceyManufacturingCompany-8/9/74Stacey manufactures high pressure tanks and had been acustomer of the Respondent since March. Stacey employsa full-time chief inspector of merchandise, Harold WayneWhitlock.On the evening of August 6, 1974, Williamson sent radi-ographers Back and Rump to shoot a big tank. On August7Whitlock telephoned Williamson complaining that thefilms developed by Back were too dark. Williamson there-upon sent Denton and Gunter to Stacey on the evenings ofAugust 7, 8, and 9 to shoot this large tank, removing Backfrom this assignment.On the evening of August 9, in preparing his truck to goto Stacey's, Denton found that his source, an essential partof his equipment,was missing. An investigation disclosedthat Back had the source on another job, and Denton hadtowait until about midnight for Back to bring back thissource to the Respondent's shop. After Back returned,Denton left for Stacey's.When he arrived at the jobsiteDenton realized he had forgotten the list of shots he wassupposed tomake.Denton did not return to theEmployer's shop to get the list, but chose to work the restof the night with Dakin, who was working at Stacey's on aone-man assignment.Thisloss of time from midnight onwas Denton's error, but obviously not an error involvingthe quality of his x-rays.Whitlock, who has worked for Stacey's since January1974, testified on behalf of the Respondent as to the qual-ity of workdoneby theRespondent's radiographers atStacey's.Whitlock testified that in thefirst2 weeks of Au-gust he was dissatisfied with the quality of the radiographsdone by the Respondent, that they were too dark, and insome cases were not marked properly.He then went on totestify that he had telephoned Williamson and told him notto send Denton to the plant anymore. He was unable to fixthe date, stating, "I would say in the month of August." Hestated that he named Denton because his name was signedon the "sheet, radiograph" that was left at Stacey's by theradiographer in charge.On cross-examination by the General Counsel, Whitlockadmitted that he could not recall any instance in which hehad ever talked to Denton, that he did not see the Nuttingradiographers perform their work, and did not go overtheir reports with them.During the course of Whitlock's testimony, GeneralCounsel had Dakin enter the hearing room and stand be-fore the Inspector:Q. (By Mr. Homer) Do you recall talking to thisgentleman about his work that was performed atStacey's?A. (Whitlock) Yeah. I think I saw Terry in the planton Saturday morning.Q. And did you talk to Mr. Dakin?A. I can't recall any conversation. I did talk to theboy at the time, yes.Q.Was this in August of 1974?A. It seems like it would be about that time.Q. Did you not discuss Mr. Dakin's work and whatyou felt was the poor quality of work?A. I think I made a comment to him that his workwas not as good as it should be. I'm not sure.When Dakin was recalled by the counsel for the GeneralCounsel on rebuttal he credibly testified that Williamsonreprimanded him two or three times about complaintsfrom Stacey's about his work, and that Williamson toldhim he had received a call from Mr. Whitlock, and Whit-lock said, "not to send me back over there any more."Although Williamson testified on the second day of thehearing that Stacey's had only requested that Denton bekept off their job, on the third day of the hearingon beingrecalled for redirect examination, he admitted that Staceyofficials had also requested him to remove Dakin fromtheirwork. Under cross-examination Williamson also ad-mitted that he had reprimanded Dakin for not stenciling atStacey's.Denton testified emphatically thatWilliamson nevertold him that he could not go back to Stacey's. The recordis crystal clear that WilliamsonsentDenton to Stacey's onAugust 7, 8, and 9. Also, the record is clear that Dentonwas not accused by Stacey, or anyone else, that Dentonperformedpoorqualitywork on August 9. TheRespondent's complaint against Denton for August 9 isthat he forgot to take with him a list of the shots to betaken.I do find that Stacey's chief inspector asked Williamsonto keep Dakin off their job, not Denton, thus as (a) Whit-lock admitted that he spoke to Dakin and criticized hiswork, but never spoke to Denton; (b) Dakin admitted thatWhitlock had complained to him about his work; (c) Da-kin admitted that Williamson told him that he could notsend him back to Stacey's because he had received somany complaints about his work; (d) Williamson con-firmed this testimony of Dakin's; (e) and the record showsconclusively that Denton had been sent by Williamson toStacey's practically up to the date of his discharge.f.Oberlie-Jordre-8/12 /74This customer was building a power plant at MiamiFort.On Friday evening, August 9, Williamson had sentradiographers Back and Weber to shoot three welds. Backshot two welds and after reviewing his films found them to 230DECISIONSOF NATIONALLABOR RELATIONS BOARDbe too light. Back reported this problem to Williamson. Onthe following Monday afternoon, August 12, Williamsonsent Denton with Back to go to Miami Fort to completethe job. After shooting some welds, upon reviewing thefilms Denton also found them too light. Denton and Wil-liamson both testified that Williamson told Denton to goover to the nearby Power Piping's darkroom trailer and asWilliamson testified, "See the night superintendent thereand get the keys and develop it in their trailer." Dentontestified that he replied to Williamson as follows: "I ex-plained to Mr. Williamson that the people had done left."Back, who was present when Denton called Williamsonconfirmed Denton's testimony, stating, "Well, like I say, asI remember, I remember hearing Lloyd tell Mr. Williamsthat the man from the other x-ray company had left thearea."Williamson denied that Denton had told him this. Icredit Denton because of Back's forthright corroboration.Williamson testified that he gave no further instructionstoDenton. However, Denton and Back testified that Wil-liamson theninstructed them to loadsix films ineach ca-sette and take the shots. The films were shot, and the nextmorning Back ran them and again they were too light, justas had been the films taken by Back and Weber on August9.However, it is noted that the Respondent did not chargeBack and/or Weber for any lost hours for the too-lightfilms taken by Back on August 9. Yet, on Respondent'sExhibit 11, the Company charged Denton with 12 losthours for his too-light films taken on August 12. This is aclassic exampleof disparate treatment by an employer.According to Williamson's testimony, the final eventthat triggered Denton's discharge was Williamson's beliefthatDenton had cheated in turning in 2 extra hours ofwork.Williamson described his August15meeting withSpieker as follows:I said all of this bad work that he's had. And Isaid, Last night I found out that he turned in ten hoursand he only worked eight or eight hours and he onlyworked six. And this is dust last night. I said, That'sgoing too far. There's no hope for him. It's been minorthings that we've had against him. It's things that actu-ally I thought could have been overcome. And it's theend of the line.Williamson had assigned Denton and Lindner to a job inDayton on August 13. Denton testified that when he gotback in the evening he added one half hour tohis time. Heclaimed that this was a company approved procedure onlate jobs.However, Williamson claimed that Denton added 2 ex-tra hours. It should be noted that the Respondent failed toproduceanydocumentaryevidencetosupportWilliamson's claim of 2 extra hours. The Respondent didproduce Denton's Report of Wages and Expenses for theweek of June 17, and did produce Lindner's similar reportfor the week of August 12, and Dakin's similar report forthe week of May 5. The Respondent's failure to produceDenton's Report of Wages for this week of August12 rais-es the inference that the evidence contained in that reportwould have been adverse to the Respondent's case, andwould have shown one-half hour, not 2 hours.' I do findthat Denton added one-half hour to his time for the workdone in Dayton, not 2 hours.6.Concluding findings re Denton's dischargeIt is well established that an employer may terminate anemployee for any reason, good, bad, or indifferent, withoutrunning afoul of the Act, provided he is not motivated byunlawful considerations.The existence of justifiablegrounds for dismissal is no defense if the motivation for thedischarge was in part because of the employees' participa-tion in protected activities.With these established princi-ples in mind and recognizing that the burden of proof toshow the illegality of the discharge rests with the GeneralCounsel, we now analyze Denton's discharge.In support of the General Counsel's case,we have themost experienced, competent radiographer employed bytheRespondent fired precipitately, without warning, thefirst or second day after Williamson learned that Denton isthe leader of the union organizing campaign.The record is clear that Denton was the Respondent'sleading rank-and-file radiographer. Back and Bragg bothtestified thatWilliamson had repeatedly praised Denton'sability and speed as a radiographer. This was never contra-dicted by Williamson.In addition to the verbal support of Back and Bragg, wehave what Williamson actually did in making assignmentsto jobs. The crew of radiographers dispatched by Wil-liamson to the New Richmond Water Tank job consistedof Denton,Rump,and Sellers.Rump was also a level tworadiographer,yetWilliamson made Denton the radiogra-pher in charge, and when there was defective work on thejob, charged Denton withthe "MAKE GOOD" hours. On theStacey job,Williamson had sent Rump and Back on Au-gust 6 to shoot a big tank. On August 7, when Whitlocktelephoned to complain that the films were too dark, Wil-liamson turned to his top technician and sent Denton withGunter to straighten out the job. On the Oberle-Jordre jobatMiami Fort, Williamson dispatched Back and Weber,on August 9, to shoot three welds. Back found them toolight and reported this problem to Williamson. So, on thefollowing workday,Williamson sent Denton with Back tosolve the problem and complete this job.Denton had quit his job in 1973 and 1974, and each timehad been immediately rehired when he applied to return.Denton was assigned to the highest amount of overtimehours, together with Rump, by Williamson's own orders.However, in the latter part of June, Denton contactedthe Union, secured union authorization cards, and startedsecuring signatures.The campaign was carried onsub rosa.There is no direct evidence that Williamson knew of theunion campaign or knew that Denton was the spearhead atthat time. However, starting in July, whenever the questionof a union would be brought up to or by Williamson, hisanswer would be harsh and clear, that if the Union came inthe Company would close the steel department down, orshut the whole Company down.The Respondent in his brief states correctly that in anWigmore,Evidence, §1017 (3 ed.1940). H. C. NUTTING COMPANY2318(a)(3) case an employer must first have knowledge thatthe employee was engaging in some activity protected bythe Act. Then the Respondent flatly asserts, "Respondenthad no knowledge that Denton was engaged in protectedactivities at the time of his termination." This is completelyinaccurate.It is clear that the General Counsel met the test of estab-lishing knowledge by the employer, prior to Denton's dis-charge. While I do not credit Lindner's version of what wassaid at his meeting with Lennertz on August 12 or 13, I docredit Lennertz' testimony. Respondent's brief character-izes Lennertz'conversation with Lindner as a slim reed forthe General Counsel to rely on for the first, most vital partof his case, knowledge of union activity. To the contrary, itwas not a slim one, but a very strong one.There is no doubt that there was a meeting betweenLindner and Lennertz, either on August 12 or 13. I believeLennertz' testimony that Lindner brought up the questionof the Union and Denton's name. But this makes no differ-ence in assessing what was doneby VicePresident Len-nertz after he received the information about union activi-ties.Lennertz testified that following this conversation hewentalmost immediatelyto Spieker's office. Certainly Len-nertz did not go to the office of the general manager to tellhim of a trainee's petty complaints. Lennertz went to tellhim that there was union organization in the NDT divi-sion, that solicitation cards were being distributed, and thatthree employees in the NDT division, Denton, Gunter, andone other whose name he could not recall, were passing outthe authorization cards.The chain of this knowledge passing to Williamson isclear and absolute. The very next morning, August 13, or14, at the regular daily meeting of the department heads,Spieker testified on cross-examination that he toldWil-liamson that "I had heard a rumor that there was organiza-tional activity going on in his department. And I told himthat the rumor has it that Gunter and Denton andsomeoneelse was involved." Why Spieker would characterize Len-nertz' statement to him as a rumor is unknown, as it was norumor. Lindner had told Lennertz about the union activi-ty as a fact, and Lennertz had passed it on to Spieker as afact, and had not watered it down to a rumor. So, in anyevent, the Respondent, through the supervisory chain ofLennertz, Spieker, andWilliamson, knew of Denton'sunion activity at the time of his termination, 1 or 2 dayslater.It is true that Williamson told Spieker "he didn't believeit," but in the context Williamson expressed this disbelief itwas that of a friend who had been betrayed. After all, heand Denton had been friends and neighbors. Williamsonhad gotten him his job, had trained him, and had gottenhim his job back after quitting twice. Williamson was stun-ned by such ingratitude, and expressed this feeling of be-trayal to Denton in the Airport Inn on the afternoon of thedischarge, when he told Denton that "the Company hadbeen good to you and you pull a nasty stunt like this."Respondent denies that the discharge of Denton was anunfair labor practice, and argues that the discharge wasattributable basically to the poor quality of work done byDenton on a variety of jobs. It would furnish no usefulpurpose to re-review these jobs at this time. Suffice to say,that the Respondent furnished two substantially differentlistsof jobs that contained alleged poor work,one listbeing submitted to Region 9 on August 30, and one sub-mitted at the hearing, having been prepared about January14, 1974.Itmust be noted that radiography is not an exact sci-ence.The customer is absolute king.If he says the films aretoo light, the Respondent simply takes his word and doesthe films over. Conversely, if a customer says they are toodark,no argument is made,and the films are done over.But even with this subjective system,Denton was recog-nized by Williamson's assignments as his best radiogra-pher.Even though dozens of paves of testimony were given onthe status of the"MAKE GOOD' jobs on Respondent's Exhibit11, as well as many pages in the brief, there is no way tomake these incidents into major mistakes.Williamsontermed these"minor things"when he went to see Spiekeron August 15, and they wereminor things.As each oc-curred no warning notice of dismissal was given to Denton.No list of these incidents was made by Williamson until 5months after Denton's discharge.At the hearing the Respondent sought to shore up itsreasons for justifying the termination of Dentonby adduc-ing testimony from Williamson about a day in June whenDenton called in sick.Itwas Williamson's belief that Den-ton had gone fishing.Denton testified that he had troublewith his legs and stayed home that day. The determinationof this question is not important to this case.What is im-portant is that the Respondent thought it necessary to but-tress its reasons for dischargingDenton bythis vague, mi-nor incident.The General Counsel at the hearing and in his brief as-serts that the Respondent was in no way concerned withthe quality of the work of its employees. In support thereoftheGeneral Counsel introduced testimony in the use oftests other than x-rays performed by Nutting employees.Bragg testifiedthathe was senton a job at Crawford Steelby Williamson to make a magnetic particle probe in somesteel beams. Bragg was a roofing inspector and from theroofing department, not the steel department.Bragg testi-fied that he was not qualifiedin the useof the probe, thathe did not know what he was doing, and did not know howto interpret the test.Williamson admitted that before em-ployees were sent out on such jobs the Company normallyrequired that they pass two tests. However, in Bragg's case,Williamson weakly claimed a state inspector was present tointerpret the test. Bragg testified that this unqualified stateinspector just watched the test for about an hour and thenleft,with Bragg continuing to use the probe for a couplemore hours. Lindner, the other half of the probe team, hadonly been with the Company several weeks and had noknowledge of the instrument.Another service offered by the Respondent to customerswas a dye penetrant test applied to steel welds so as toshow surface cracks. In the summer of 1974 Williamsonassigned Back and Dakin to conduct a dye penetrant teston a pipeline job in Kentucky. Back told Williamson thathe was not qualified and had not taken the two tests estab-lished by the Respondent to qualify a person for perform-ing a dye penetrant test. Back testified that Williamson 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold him,"Go out there and do the job and justtry to getby." Back did go out to the pipeline and performed thetestsby theslipshod method of reading the directions onthe can containingthe dyepenetrant.Unlike the General Counsel,I do not find that Respon-dent was in no way concernedwith the qualityof work ofits employees.However,by sending out unqualified mag-netic particle probe operators and unqualified dye pene-trant operators,and byassigning Denton as a waterproof-ing inspector on a nuclear power plant,when he had hadno experience in waterproofing,shows that theCompanydoes not demandqualityperformanceby itsemployees onall jobs that it undertakes.The Respondent had advanced no credible reasons forthe discharge of Denton.By Williamson's own words hiscomplaints about Denton'swork were for "minor things."Yet suddenly and without warning the union leader in theorganizational campaign is fired.Hence it is clear that therealmotive of the Respondent in Denton's discharge wasto utilize his discharge for the stamping out of employeeaffectionfor the Union.On the dayof discharge,Williamson characterizedDenton's discharge as for "minor things" This is not to saythat the Respondent could not have discharged Denton forany or all of those minor things listed on Employer's Ex-hibit 11, prior to the Employer's receiving knowledge ofDenton's union activities and its concomitant desire to riditself of the union spearhead. However, the fact that theEmployer chose not to discipline Denton for any of hisalleged misdeeds fromMay toAugust is a guidepost thatthe Employerreallydid consider the incidents minor thingsnot callingfor anydiscipline,much less discharge.On all of the evidence of record I find that Denton wasdischarged on August 15 because of his union activities;that the stated reasons ofpoor quality of work,and/orcheating on his timeby adding2 hours,was a pretext toconceal the antiunion motivation for his discharge.SingerCompany v. N.L.R.B.,429 F.2d 172, 179 (C.A.8, 1970);A. P. Green Fire Brick Company v. N. L. R. B.,326 F.2d 910,916 (C.A.8, 1964).I also find that Williamson's interrogation of Denton attheAirportInn onAugust15, about other employees'union activities,violated Section 8(a)(1) of the Act.Havingjust fired Denton,it is incongruousthatWilliamson invitedhim to have a beer in the middle of aworkday.Williamsonwanted Denton to reveal to him the names of the unionproponents so that theCompany couldscotch the unioncampaign.No other reason for such interrogation is plausi-ble.tioning me about my union activities again and asked whohad signed the Union cards.And Ididn't answer him."Denton further testified thatWilliamson said to him, "Ifyou can get five men to sign union cards I'll kiss your asson Fountain Square."WhenDenton told Williamson healready had five signed union cards,Williamson repliedthat "if we find out whothey are,they won't have theirjobs long."Williamson admittedthat hehad been inthe V.F.W. hallthat evening,but claimed he was only there for a few min-utes. He denied talking aboutthe Union. "I did not discussthe Union.He talked some.But I did not discuss. I did notask any questions."Williamson stated that while Dentonwas telling him aboutthe Union, "Iwas just laughing atit."Shortly after Denton and Brown joined Williamson atthe bar,Mrs. Thelma Stevens came in and sat down withthe three men, as she had originally been with Brown. Shehad known Denton and Williamson for a long period oftime.She was a credible witness.She testified that the firstthing she heard was"Mr. Dentontried to getMr. Wil-liamson to admit that he was the one who fired him forunion activities,but thatWilliamson respondedthat `hehad hadorders from higher up to fire him for not doingsatisfactorywork."'Stevens corroborated Denton's testi-mony as follows:A. All right. And so thenhe went on and he said,"If youget five people to sign union cards I will baremy tail down on FifthStreet."And Lloydlaughed athim and he said-That's Mr. Denton. I'm sorry, sir.He said,"Well, Fifth wouldn'tbe good enough be-causeI've already got five peoplesigned."And Mr.Williamsontried to find out who theywere and Mr.Denton wouldn't tell him the names.And Mr. Wil-liamson said, "If we findout who theyare, who signedthe cardsthey will belet go."So they proceeded to sitand talk backand forth pretty loud. And Mr. Wil-liamson saidtoMr. Denton, "I thought you consid-ered me a friend. If you'll dropall chargesI'llhaveyour job back with Nutting withina week.If not I'llget you a job some place else."And Mr.Denton said,"If youare talkingabout Stacey's forget it."And Mr.Williamsonsaid,"Lloyd, I've got connections. And Ithink Ican look around and find youa job with some-body else besides Stacey's."And so they went on. Andthey talkedabout different things.Then Mr. Wil-liamson kept referringback to tryingto get Mr. Den-ton to tell who had signed cards.And Mr.Dentonkept laughing and telling him he wouldn't tell him.E. The Alleged 8(a)(1) ViolationAfterDenton's DischargeOn the evening of September 10 or 11, Denton was intheWillowvilleV.F.W. Post playingpool with his friendRoscoe Brown.Although Denton had been discharged bythe Respondent,he was still an employee because his workhad ceased as a consequence of the Respondent's unfairlabor practice.Williamson walked in,went to the bar, andsat down.After the game of pool, Denton and Brown wentup to the bar and sat down, with Denton sitting next toWilliamson.Denton testified:"Williamson started ques-Mrs. Stevens described Denton'sand Williamson'sconversation as loud,argumentative, and mad.Both par-ties had three rounds of alcoholic beverages while she waspresent, whereas she was drinking Pepsi-Cola.It is found that Williamson's interrogation of Denton onSeptember 10 or I1 in the V.F.W. Post about other em-ployees' union activities,and also by his threatening thattheRespondent would discharge employees who signedunion cards,was a violation of Section 8(a)(1) of the Act. H. C. NUTTING COMPANYIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe unfair labor practices of the Respondent set forth insection III, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.Upon the basis of the foregoing findings of fact andupon the entire record in this proceeding, I make the fol-lowing:CONCLUSIONS OF LAW1.The H. C. Nutting Company is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.Local Union No. 415, Industrial, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO,is a la-bor organization within the meaning of Section 2(5) of theAct.3.By coercively interrogating employees concerningunion activities; by threatening employees with closure ofits steeldepartment and/or the Company, and discharge ofemployees for engaging in union activities, Respondent hasviolated Section 8(a)(1) of the Act.4.By discharging Arthur Lloyd Denton, on August 15,1974, Respondent has discriminated in regard to hire andtenure of employment to discourage membership in a labororganization, and is thereby committing unfair labor prac-ticeswithin the meaning of Section 8(a)(3) and (1) of theAct.THE REMEDYIt will be recommended that the Respondent be orderedto cease and desist from engaging in the unfair labor prac-tices found herein and take certain affirmative action, asprovided in the recommended Order below, designed toeffectuate the policies of the Act, in accordance with usualBoard practice in such cases.It having been found that Arthur Lloyd Denton was un-lawfully discharged on August 15, 1974, it will be recom-mended that Respondent be ordered to offer him immedi-ate and full reinstatement to his former job or, if his job nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges. Itwill be further recommended that Respondent be orderedto reimburse him for any loss of pay he may have sufferedas a result of its discriminating action against him, in themanner set forth inF.W.Woolworth Company,90 NLRB289, 291-293 (1950), together with 6 percent interest there-on, in accordance withIsis Plumbing & Heating Co.,138NLRB 716 (1962).Itwill be further recommended that Respondent be re-quired to post the notice referred to in the Order hereinbelow in its Cincinnati, Ohio, facility.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERS233Respondent, The H. C. Nutting Company, Cincinnati,Ohio, its officers,agents,successors,and assigns,shall:1.Cease and desist from: :(a)Discharging its employees or otherwise discriminat-ing in any manner with respect to their tenure of employ-ment, or any term or condition of employment, becausethey have engaged in concerted activity or activity in be-half of Local Union No. 415, Industrial, United Brother-hood of Carpenters and Joiners of America, AFL-CIO, orany other union.(b)Unlawfully interrogating employees regarding theirunion activities or the union activities of their fellow em-ployees.(c)Threatening employees with reprisalsfor engaging inunion activities.(d)Threatening employees with discharge for engagingin union activities.(e)Threatening to close the steel department if the em-ployees chose to be represented by a union.(f)Threatening to shut the Company down if the em-ployees chose to be represented by a union.(g) In anymanner interferingwith,restraining, or coerc-ing employees in the exercise of rights guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)OfferArthur LloydDenton immediate and full rein-statement to his former job or if his job no longer exists, toa substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of pay suffered by him by reason of hisdiscriminatory discharge,in the manner set forth in thesection herein above entitled "The Remedy."(b)Upon request, make available to the Board or itsagents, for examination and copying, all payroll and otherrecords containing information concerning its backpayobligation under this recommended Order.(c)Post at its facility in Cincinnati, Ohio, copies of theattached notice marked "Appendix." 6 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 9, after being duly signed by an authorized represen-tativeofRespondent, shall be posted by Respondentimmediately upon receipt thereof,and maintainedby it fora period of at least 60 consecutive days thereafter, in con-spicuous places,including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any othermaterial.S In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and Order and all objections thereto shall bedeemed waived for all purposes.6In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading, "Posted byOrder of the National Labor Relations Board"shall read, "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board." 234DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Notify theRegional Director for Region 9, in writ-ing, within20 days from the date ofthisOrder,what stepsRespondent has takento complyherewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violationsof the Actother than thosefound in this Decision.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after ahearing that we violated the National Labor Relations Act,as amended, has ordered us to post this notice, and wehereby notify you that:The National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representativeof their own choosingTo act together for collective bargaining or otheraid or protectionTo refrain from any or all of these things.WE WILL NOT discharge any of you for supportingLocal Union No. 415, Industrial, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, orany other union.WE WILL NOT interrogate you about your union ac-tivities or attitudes or the union activities or attitudesof others.WE WILL NOTthreatenyou with reprisalsfor engag-ing in union activities.WE WILL NOT threaten you with discharge for engag-ing in union activities.WE WILL NOT threaten to close down any departmentor the Company if you elect to be represented by aunion.WE WILL NOT in any manner interfere with any ofyour rights set forth above.WE WILL offer Arthur Lloyd Denton full reinstate-ment to his former job or, if the job no longer exists, toa substantially equivalent position, and make himwhole for anylost earnings,plus 6-percent interest.THE H.C. NUTTINGCOMPANY